





STOCK PURCHASE AGREEMENT

 




THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of December   22, 2015
by and among Daniel R. Furlong, Paul Demirdjian, Primrose Demirdjian and Vincent
Fabrizzi (each individually, a “Seller”, and collectively, the “Sellers”) and
Lim Kor Kiat (the “Purchaser”).

 

RECITALS

 

WHEREAS, each Seller is the owner of the number of shares of common stock, $
$.001 par value (the “Shares”) of Acroboo, Inc., a Nevada corporation (the
“Company”), set forth opposite such Seller’s name on Schedule 1 annexed hereto;
and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, each Seller
desires to sell, and Purchaser desires to purchase, all of such Seller’s right,
title, and interest in and to such Seller’s Shares.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1.

Agreement to Purchase and Sell.

Subject to the terms and conditions of this Agreement, simultaneous with the
execution and delivery of this Agreement, each Seller shall sell, assign,
transfer, convey, and deliver to Purchaser, and Purchaser shall accept and
purchase, such Seller’s Shares and any and all rights in such Shares to which
such Seller is entitled, and by doing so such Seller shall be deemed to have
assigned all of his right, title and interest in and to such Seller’s Shares to
Purchaser.  Such sale of the Shares shall be evidenced by stock certificates,
duly endorsed in blank or accompanied by stock powers duly executed in blank or
other instruments of transfer in form and substance reasonably satisfactory to
the transfer agent of the Company.

 

2.

Consideration.

In consideration for the sale of the Shares, Purchaser shall deliver to each
Seller $0.18426 per Share (the “Purchase Price”), an aggregate of $335,000.

 

3.

Closing; Deliveries.

The closing of the purchase and sale of the Shares shall be held on the date
hereof (the “Closing”). At the Closing,  (i) Sellers shall deliver, or cause to
be delivered to the Purchaser (A) stock certificates evidencing the Shares, duly
endorsed in blank or accompanied by stock powers duly executed in blank, or
other instruments of transfer in form and substance reasonably satisfactory to
Purchaser, (B) any documentary evidence of the due recordation in the Company’s
share register of Purchaser’s full and unrestricted title to the Shares, (C) the
resignation of the Company’s officers and directors, (D) a resolution of the
Company’s board of directors appointing a designee of the Purchaser as a
director, (E) the Company’s CCC and CIK Codes for the filing of submissions with
the Securities and Exchange Commission (the “Commission”) on the Electronic Data
Gathering, Analysis, and Retrieval





1













System and  (F) written authorization for delivery of the payment of the
Brokerage Fees to the Brokers accordance with Section 7.5,    and (ii) the
Purchaser shall deliver to each Seller the Purchase Price per Share by wire
transfer of immediately available funds to an account designated by such Seller
net of each Seller’s pro rata share of the Brokerage Fees  as defined below. In
addition, the Sellers shall cause the officers of the Company to deliver to the
new officers of the Company all of the Company’s books and records, including
but not limited to, the Company’s internal financial statements for the fiscal
year ending September 30, 2015, in a form which will be auditable by the
Company’s independent accountants.

 

4.

Representations and Warranties of Sellers.

As an inducement to Purchaser to enter into this Agreement and to consummate the
transactions contemplated herein, each Seller represents and warrants to
Purchaser as follows:




4.1

Authority.  

Such Seller has the right, power, authority and capacity to execute and deliver
this Agreement, to consummate the transactions contemplated hereby and to
perform his obligations under this Agreement. This Agreement constitutes the
legal, valid and binding obligation of such Seller, enforceable against such
Seller in accordance with the terms hereof.

 

4.2

 Ownership.  

Except as otherwise provided in Schedule 1, Such Seller is the sole record and
beneficial owner of such Seller’s Shares, has good and marketable title to such
Shares, free and clear of all Encumbrances (hereafter defined), other than
applicable restrictions under applicable securities laws, and has full legal
right and power to sell, transfer and deliver such Shares to Purchaser in
accordance with this Agreement. “Encumbrances” means any liens, pledges,
hypothecations, charges, adverse claims, options, preferential arrangements or
restrictions of any kind, including, without limitation, any restriction of the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership. Upon the execution and delivery of this Agreement, Purchaser will
receive good and marketable title to such Shares, free and clear of all
Encumbrances, other than restrictions imposed pursuant to any applicable
securities laws and regulations. There are no stockholders’ agreements, voting
trust, proxies, options, rights of first refusal or any other agreements or
understandings with respect to the Shares.

 

4.3

Valid Issuance.

All of the Shares are duly authorized, validly issued, fully paid and
non-assessable, and were not issued in violation of any preemptive or similar
rights.

 

4.4

No Conflict.

None of the execution, delivery, or performance of this Agreement, and the
consummation of the transactions contemplated hereby, conflicts or will conflict
with, or (with or without notice or lapse of time, or both) result in a
termination, breach or violation of (i) any instrument, contract or agreement to
which such Seller or the Company is a party or by which such Seller or the
Company is bound, or to which such Seller’s Shares are subject; or (ii) any
federal, state, local or foreign law, ordinance, judgment, decree, order,
statute, or regulation, or that of any other governmental body or authority,
applicable to such Seller, the Company or such Seller’s Shares.

 

4.5

No Consent.

No consent, approval, authorization or order of, or any filing or declaration
with any governmental authority or any other person is required for the





2













consummation by such Seller of any of the transactions on such Seller’s part
contemplated under this Agreement.

 

4.6

No Other Interest.

Neither such Seller nor any of his respective affiliates has any interest,
direct or indirect, in any shares of capital stock or other equity in the
Company or has any other direct or indirect interest in any tangible or
intangible property which the Company uses or has used in the business conducted
by the Company, or has any direct or indirect outstanding indebtedness to or
from the Company, or related, directly or indirectly, to its assets, other than
such Seller’s Shares.

 

4.7

 No General Solicitation or Advertising.

Neither such Seller nor any of his affiliates nor any person acting on his or
their behalf (i) has conducted or will conduct any general solicitation (as that
term is used in Rule 502 of Regulation D) or general advertising with respect to
any of such Seller’s Shares, or (ii) made any offers or sales of any security or
solicited any offers to buy any security under any circumstances that would
require registration of such Seller’s Shares under the Securities Act of 1933,
as amended (the “Securities Act”).

 

4.8

Capitalization. The authorized capital of the Company consists of 75,000,000
shares of common stock, par value $.001, of which a total of 2,377,232 shares
are issued and outstanding (the “Issued and Outstanding Common Stock”).  The
Issued and Outstanding Common Stock has been duly authorized, issued, fully paid
and nonassessable, free and clear of all liens, charges, pledges, security
interests, encumbrances, right of first refusal, preemptive right or other
restriction.  No person, firm or corporation has any right, agreement, warrant
or option, present or future, contingent or absolute, or any right capable of
becoming a right, agreement or option to require the Company to issue any shares
of its capital stock or to convert any securities of the Company into shares of
capital stock of the Company.

 

4.9

Assets.

The Company has no assets.

 

4.10

SEC Reports.

The Company has filed all reports required to be filed by it under the
Securities Act and the United States Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) of the
Exchange Act, (the “SEC Reports”) on a timely basis. As of their respective
dates, to the best of such Seller’s knowledge, after reasonable inquiry,  the
SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
 Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. To the best of such Seller’s knowledge, after reasonable inquiry,
the financial statements of the Company included in the SEC Reports comply in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  To the best of such Seller’s knowledge, after reasonable inquiry, there
are no Unresolved Staff Comments that are required to be disclosed in the SEC
Reports. The Sellers have provided to the Purchaser copies of all correspondence
with the Commission or any state regulatory authority. None of the Company,





3













the Sellers or any of their affiliates, is or has been subject to any
investigation or proceeding with the Commission or any state regulatory
authority.  

 

4.11

Registration/Anti-Dilution Rights.

The Company is not a party to or bound by any agreement or understanding
granting registration or anti-dilution rights to any person with respect to any
of its equity or debt securities; no person has a right to purchase or acquire
or receive any equity or debt security of the Company.

  

4.12 Litigation. There are no actions, suits, proceedings, judgments, claims or
investigations pending or threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. There has been no default by the Company with respect to
any judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator, or governmental agency or instrumentality and no event has
occurred that with notice or the passage of time would become a default.

 

4.13

 Liabilities.

There are no trade payables, accrued expenses, liabilities, obligations or
commitments which the Company would be required to accrue or reflect in its
financial statements pursuant to generally accepted accounting principles
consistently applied (“GAAP”) as of the date hereof other than a maximum of
$10,000 of trade payables (“Trade Payables”). A true and correct copy of each
invoice relating to such payables is annexed hereto in Schedule 4.13.

 

4.14

Tax Returns.

The Company has timely filed all state, federal or local income and/or franchise
tax returns required to be filed by it from inception to the date hereof. Each
of such income tax returns reflects the taxes due for the period covered
thereby.  All taxes of the Company which are (i) shown as due on such tax
returns, (ii) otherwise due and payable or (iii) claimed or asserted by any
taxing authority to be due, have been paid, except for those taxes being
contested in good faith and for which adequate reserves have been established in
the financial statements included in the financial statements in accordance with
GAAP. There are no liens for any taxes upon the assets of the Company, other
than statutory liens for taxes not yet due and payable.  There are no proposed
or threatened tax claims or assessments against the Company.

 

4.15

Books and Records. The books and records, financial and otherwise, of the
Company are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices.

 





4

















4.16     OTC.  The Company’s common stock is eligible for trading on the OTC.
 The Company has not, in the 12 months preceding the date hereof, received
written notice from the OTC to the effect that the Company is not in compliance
with the listing or maintenance requirements of such trading market.  The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance in all material respects with the listing
and maintenance requirements for trading of its common stock on the OTC.  No
consents or approvals from the OTC are necessary for the trading of the
Company’s common stock on such trading market.




 4.17        Shareholder List.  Attached hereto as Schedule 4.17 is a true and
correct copy of the shareholders list (the “Shareholders List”) of the Company
as of the day preceding the date hereof. The Shareholder’s List identifies all
holders of common stock of the Company.  Except for the Sellers and Jagged Peak
Inc., none of the holders of common stock on the Shareholders List has ever been
an officer, director or holder of more than 5% of the shares of common stock or
voting power of the Company.  Except for Sellers and Jagged Peak Inc., none of
the holders of common stock on the Shareholders List has ever, directly or
indirectly, controlled, acted in common control with or been controlled by the
Company or ever otherwise been an “affiliate” of the Company within the meaning
of SEC Rule 405, promulgated pursuant to the Securities Act. The Company’s
common stock is DTC eligible.




Section 4.18

Compliance with Laws and Court Orders.  The Company is in compliance with all
laws to which the Company or its assets are or were subject.  The Company has
not received any notice from any governmental authority or any other person
regarding any actual, alleged, possible or potential violation of, or failure to
comply with, or liability under any applicable law or order.

 

4.19

Full Disclosure.

No representation or warranty of such Seller to the Purchaser in this Agreement
omits to state a material fact necessary to make the statements herein, in light
of the circumstances in which they were made, not misleading.

   

5.

 Representations and Warranties of Purchaser.

As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated herein, Purchaser represents and warrants to Seller as
follows:

 

5.1

 Authority.

Purchaser has the right, power, authority and capacity to execute and deliver
this Agreement, to consummate the transactions contemplated hereby and to
perform Purchaser’s obligations under this Agreement. This Agreement constitutes
the legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with the terms hereof.




5.2

No Consent.

No consent, approval, authorization or order of, or any filing or declaration
with any governmental authority or any other person is required for the
consummation by the Purchaser of any of the transactions on its part
contemplated under this Agreement.

 





5













5.3

No Conflict.

None of the execution, delivery, or performance of this Agreement, and the
consummation of the transactions contemplated hereby, conflicts or will conflict
with, or (with or without notice or lapse of time, or both) result in a
termination, breach or violation of (i) any instrument, contract or agreement to
which Purchaser is a party or by which Purchaser is bound; or (ii) any federal,
state, local or foreign law, ordinance, judgment, decree, order, statute, or
regulation, or that of any other governmental body or authority, applicable to
Purchaser.




5.4

No Advertising.

 At no time was the Purchaser presented with or solicited by any leaflet,
newspaper or magazine article, radio or television advertisement, or any other
form of general advertising or solicited or invited to attend a promotional
meeting otherwise than in connection and concurrently with such communicated
offer.

 

5.5

 Investment Experience.

The Purchaser is (i) experienced in making investments of the kind described in
this Agreement, (ii) able, by reason of Purchaser’s business and financial
experience to protect Purchaser’s own interests in connection with the
transactions described in this Agreement, and (iii) able to afford the entire
loss of Purchaser’s investment in the Shares.

 

5.6

Investment Purposes

The Purchaser is acquiring the Shares for Purchaser’s own account as principal,
not as a nominee or agent, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalization thereof in whole or in part
and no other person has a direct or indirect beneficial interest in the Shares
the Purchaser is acquiring herein. Further, the Purchaser does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the restricted Shares the Purchaser is acquiring.

 

6.

Indemnification; Survival.

 

6.1

 Indemnification by Sellers.

Each Seller shall jointly and severally indemnify and hold harmless the
Purchaser and Purchaser’s agents, affiliates, representatives and their
respective successors and assigns (collectively, the “Purchaser Indemnified
Persons”) from and against any and all damages, losses, liabilities, taxes and
costs and expenses (including, without limitation, attorneys’ fees and costs)
(collectively, “Losses”) resulting directly or indirectly from (i) any breach
of, or inaccuracy in, any representation or warranty made by the Sellers in this
Agreement and  (ii) any failure by Sellers to perform or comply with any
agreement, covenant or obligation in this Agreement.




6.2

Indemnification by Purchaser. Purchaser shall indemnify and hold harmless each
Seller and Seller’s agents, affiliates, representatives and their respective
successors and assigns (collectively, the “Seller Indemnified Persons”) from and
against any and all Losses resulting directly or indirectly from (i) any breach
of, or inaccuracy in, any representation or warranty made by the Purchaser in
this Agreement and (ii) any failure by Purchaser to perform or comply with any
agreement, covenant or obligation in this Agreement.

 

6.3

 Survival.

 No claim may be made or suit instituted seeking indemnification pursuant to
Section 6.1 or Section 6.2 unless a written notice describing such breach or





6













inaccuracy in reasonable detail in light of the circumstances then known to the
party seeking indemnification under Section 6.1 or Section 6.2 (the “Indemnified
Party”), is provided to the party against whom indemnity is sought (the
“Indemnifying Party”): (i) at any time, in the case of any breach of, or
inaccuracy in, the representations and warranties set forth in Sections 4.1
through 4.8, 4.11 and 4.17 or  Sections 5.1 through 5.6; (ii) at any time, in
the case of the nonperformance of any covenant or agreement in this Agreement;
(iii) at any time prior to the sixtieth (60th) day after the expiration of the
applicable statute of limitations (taking into account any tolling periods and
other extensions) in the case of any breach of, or inaccuracy in, the
representations and warranties set forth in Section 4.14;  and (iv) at any time
prior to twelve (12) months following the date hereof in connection with the
breach of any other representation or warranty. In the event notice of any claim
for indemnification under Section 6.1 or Section 6.2 shall have been given
within the applicable survival period, the representations, warranties and/or
covenants that are the subject of such indemnification claim shall survive until
such time as such claim is finally resolved.




6.4

Limitation.

Except in the case of fraud or intentional misrepresentation, the liability of
the Sellers shall be limited to the aggregate Purchase Price.







 

7.

Miscellaneous.

 

7.1

 Further Assurances.

 From time to time, whether at or following the Closing, each party shall make
reasonable commercial efforts to take, or cause to be taken, all actions, and to
do, or cause to be done, all things reasonably necessary, proper or advisable,
including as required by applicable laws, to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement.

 

7.2

Notices.

All notices or other communications required or permitted hereunder shall be in
writing shall be deemed duly given (i) if by personal delivery, when so
delivered, (ii) if mailed, three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (iii) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent to the addresses of the
parties as indicated on the signature page hereto. The addresses for notices are
set forth on Schedule 7.2. Any party may change the address to which notices and
other communications hereunder are to be delivered by giving the other parties
notice in the manner herein set forth.

 

7.3

 Choice of Law; Jurisdiction.

 This Agreement shall be governed, construed and enforced in accordance with the
laws of the State of New York, without giving effect to principles of conflicts
of law. Each of the parties agrees to submit to the jurisdiction of the federal
or state courts located in New York, New York in any actions or proceedings
arising out of or relating to this Agreement. Each of the parties, by execution
and delivery of this Agreement, expressly and irrevocably (i) consents and
submits to the personal jurisdiction of any of such courts in any such action or
proceeding; (ii) consents to the service of any complaint, summons, notice or
other process relating to any such action or proceeding by delivery thereof to





7













such party as set forth in Section 7.2 above and (iii) waives any claim or
defense in any such action or proceeding based on any alleged lack of personal
jurisdiction, improper venue or forum non conveniens or any similar basis. EACH
OF THE UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS PERMITTED SUCCESSORS AND
ASSIGNS THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INSTITUTED IN
CONNECTION WITH THIS AGREEMENT.




7.4

Expenses.

Each party shall bear its own expenses and costs related to the transactions
contemplated hereby, including, without limitation, attorneys’ fees accounting
fees and disbursements.




 7.5

Brokerage Fees. The Sellers shall be responsible for payment of the brokerage
and finders fees (the “Brokerage Fees”) at Closing to such brokers and finders
(the “Brokers”) who execute agreements with the Sellers on or before the Closing
for fees contingent upon the consummation of the transactions contemplated
hereby (the “Brokerage Agreements”). The Sellers shall provide instructions to
McLaughlin Stern LLP, which is disbursing the Purchase Price, with the names of
the Brokers and the amounts they are entitled to receive.  Such amounts shall be
sent to the Brokers in accordance with the Brokerage Agreements.  Each of (i)
the Sellers represents and warrants to the Purchaser and (ii) the Purchaser
represents and warrants to the Sellers, that such party has not retained or
used, the services of any other Brokers which would result in the imposition of
a fee to any other party hereto.




7.6

 Entire Agreement.

This Agreement sets forth the entire agreement and understanding of the parties
in respect of the transactions contemplated hereby and supersedes all prior and
contemporaneous agreements, arrangements and understandings of the parties
relating to the subject matter hereof. No representation, promise, inducement,
waiver of rights, agreement or statement of intention has been made by any of
the parties which is not expressly embodied in this Agreement.

 

7.7

 Assignment.

Each party’s rights and obligations under this Agreement shall not be assigned
or delegated, by operation of law or otherwise, without the other party’s prior
written consent, and any such assignment or attempted assignment shall be void
and of no force or effect.

 

7.8

Amendments.

This Agreement may be amended, modified, superseded or cancelled, and any of the
terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties hereto.

 

7.9

 Waivers. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect the right at a later time to
enforce the same. No waiver by any party of any condition, or the breach of any
term, covenant, representation or warranty contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other term, covenant, representation or warranty of this
Agreement.

 





8













7.10

 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts and by facsimile transmission or in portable document format
(.pdf), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

7.11

 Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

7.12

Interpretation.

The parties agree that this Agreement shall be deemed to have been jointly and
equally drafted by them, and that the provisions of this Agreement therefore
shall not be construed against a party or parties on the ground that such party
or parties drafted or was more responsible for the drafting of any such
provision(s). The parties further agree that they have each carefully read the
terms and conditions of this Agreement, that they know and understand the
contents and effect of this Agreement and that the legal effect of this
Agreement has been fully explained to its satisfaction by counsel of its own
choosing.

 




[the balance of this page is intentionally left blank]





9



















 

IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.




      SELLERS:




                                                                                                    /s/
Daniel R. Furlong

                                                                                                         Daniel
R. Furlong




                                                                                                    /s/
Paul Demirdjian

         Paul Demirdjian







                                                                                                   /s/
Primrose Demirdjian

                                                                                                        Primrose
Demirdjian




                                                                                                    /s/
Vincent Fabrizzi

                                                                                                         Vincent
Fabrizzi




PURCHASER:




/s/ Lim Kor Kiat

     Lim Kor Kiat





10
















Schedule 1




Seller

No. of Shares

 

 

Daniel R. Furlong

539,008

Paul and Primrose Demirdjian

490,009

Paul Demirdjian

250,000

Vincent Fabrizzi

539,008

Total

1,818,025





























11
















Schedule 4.13




Liabilities





12
















Schedule 4.17




Shareholder List





13






















Schedule 7.2




Addresses for Notices

 





14





